                 Case 1:19-cr-00021-GLR Document 39 Filed 02/17/21 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
         CHAMBERS OF                                                                  101 WEST LOMBARD STREET
     A. DAVID COPPERTHITE                                                            BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-0946
                                                                                    MDD_ADCChambers@mdd.uscourts.gov
                                              February 17, 2021

       TO COUNSEL OF RECORD

               Re: United States of America v. Vernon Jackson
                   Criminal No. GLR-19-021

       Dear Counsel:

              The Court has received ECF 38, Defendant’s Motion for Reconsideration from the Denial
       of Detention Hearing. This Defendant has had two full prior detention hearings and both Courts
       have found that Defendant is a danger to the community and a risk of flight. On March 11, 2020 a
       Magistrate Judge in the Western District of Tennessee detained Defendant and he was transported
       to Maryland. He requested a second detention hearing. I held a detention hearing on May 29, 2020
       and detained the Defendant (ECF 18,19). On that date, I found specifically that Defendant had
       two prior drug felony convictions including a federal conviction. I found that Defendant does not
       respond to supervision in the community and previously violated his federal supervised release. I
       also made specific findings on the record that the COVID 19 risk factors did not outweigh the need
       to ensure the safety of the public and the risk of flight of Defendant. I found by clear and
       convincing evidence that Defendant presented a danger to the community and a flight risk (ECF
       19 and recording of proceedings). On October 27, 2020 an emergency motion requesting release
       from custody was denied (ECF 33). Defendant then filed a motion for review of detention order
       which again was denied (ECF 37) on February 4, 2021.

               Defendant has now filed a motion for reconsideration of the Court’s Order denying him a
       third detention hearing. Defendant presents no arguments specific to him in support of his motion.
       Defendant also does not argue that the factors under 3142(g) no longer command detention.
       Defendant was diagnosed with a positive COVID test in May of 2020 and presents no further
       evidence. Defendant states that there has been a rise in the number of positive cases in CDF.
       According to a report from the Department of Public Safety and Correctional Services (DPSCS)
       representative, as of February 9, 2021, there were 383 detainees at CDF, 12 of whom are females.
       There were 61 positive COVID detainees, 50 of whom were asymptomatic and under quarantine.
       Those 50 were scheduled to be released promptly from quarantine back into the population. Two
       detainees were at outside hospitals related to COVID. As of February 6, 2021, 223 inmates were
       tested with 85 negatives, 4 positives and 134 pending results. CDF instituted wide-spread testing
       and the remainder of federal inmates will be tested this upcoming weekend. The government has
       advised the Court of recent policy changes at CDF.

               1. Imposition of quarantine where detainees first tested positive.

               2. Testing of all dietary employees.

               3. Testing of all detainees in quarantine.
          Case 1:19-cr-00021-GLR Document 39 Filed 02/17/21 Page 2 of 2
USA v. Vernon Jackson, GLR-19-021
February 17, 2021
Page 2

       4. Testing of all detainees completed January 31, 2021.

       5. PPE Isolation protocol in place in the two effected housing units.

       6. Medical services are provided within the units.

       7. No outside exercise (yard time).

       8. All movements of detainees have ceased.

       9. Attorney contact is being coordinated with the FPD and U.S. Marshals Service, non-

           contact attorney visits are available.

       This Court has also been advised that CDF is now receiving advice and assistance from an
epidemiologist and two additional physicians in order to better protect the detainees and the staff.
CDF has now established a rapid testing protocol. Any change in opening CDF intake to new
detainees will await the results of testing to ensure the continued safety of the population and staff.
The Court also notes that the positivity rate in the community is now below 5%, both
hospitalizations and deaths are also decreasing substantially.

        The Court agrees with Defendant that the change in conditions due to COVI 19 at CDF
could provide a compelling reason for temporary release under 18 USC 3142(i). However, the
Defendant has not provided any support for his request for a hearing. He has had two hearings,
one more than is allowed by statute. There is nothing in Section 3142 that provides a Defendant
multiple detention hearings. In this case, Defendant has failed to provide the Court with any
compelling reason or any support to alter the Court’s decision that Defendant by clear and
convincing evidence presents a threat to public safety and a risk of non-appearance at trial. While
Defendant has only asked this Court to reconsider its denial for a third detention hearing, the Court
also has considered Defendant’s request as a reconsideration of the order of detention.

       Therefore, the Motion for reconsideration from the denial of a detention hearing (ECF 38)
is DENIED.

       Despite the informal nature of this letter, it is an Order of the Court and will be docketed
accordingly.

                                                       Very truly yours,

                                                               /s/


                                                       A. David Copperthite
                                                       United States Magistrate Judge
